             Case 1:18-cv-00378-APM Document 90 Filed 05/07/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 ________________________________________
                                                      )
 FATMA MAROUF AND BRYN ESPLIN,                        )
 a married couple,                                    )
                                                      )
                                                      )
                                                      )
                              Plaintiffs,             )
                                                      )
                               v.                     )    Case No. 1:18-cv-378 (APM)
                                                      )
 XAVIER BECERRA, in his official capacity as          )
 Secretary of the UNITED STATES                       )
 DEPARTMENT OF HEALTH AND HUMAN                       )
 SERVICES, et al.,
                                          )
                              Defendants. )
                                          )
 ________________________________________ )


                JOINT STATUS REPORT REQUESTING CONTINUED STAY

        Plaintiffs Fatma Marouf and Bryn Esplin, together with Defendants United States

Department of Health and Human Services (“HHS”), Administration for Children and Families

(“ACF”), Office of Refugee Resettlement (“ORR”), Xavier Becerra, in his official capacity as

Secretary of HHS, JooYeun Chang, in her official capacity as Acting Assistant Secretary for ACF,

and Cindy Huang, in her official capacity as the Director of ORR, and United States Conference

of Catholic Bishops (together the “Parties”), file this joint status report requesting a continued stay

in this litigation and state as follows:

        1.       On March 8, 2021, the Parties jointly moved to vacate the dispositive motions

deadline in this litigation and for a stay of proceedings to “encourage settlement discussions by

virtue of granting the new administration additional time to assess potential avenues for

resolution.” ECF No. 88. The Parties proposed filing a further Joint Status Report by May 7,




                                                  1
            Case 1:18-cv-00378-APM Document 90 Filed 05/07/21 Page 2 of 4




2021, in which they would either propose a revised briefing schedule or show good cause for a

continuation of the stay.

       2.       The Court subsequently granted the relief requested, staying this litigation and

ordering the Parties to file the proposed joint status report by May 7, 2021. ECF No. 89.

       3.       The Parties have conferred and agree that a continued stay of this litigation is

supported by good cause. Federal Defendants continue to actively consider potential avenues for

resolution of Plaintiffs’ claims without further litigation. A further stay to facilitate those efforts

is therefore appropriate and consistent with judicial economy.

       4.       Accordingly, the Parties respectfully request that the Court continue the stay of

proceedings in this case, and instruct the Parties to submit a Joint Status Report no later than July

8, 2021, either proposing a revised briefing schedule for dispositive motions or showing good

cause for a continuation of the stay. A proposed order to that effect is attached to this Joint Status

Report for the Court’s consideration.



 Dated: May 7, 2021                                   Respectfully submitted,

 /s/ David T. Raimer                                  /s/ Michael A. Burns
 David T. Raimer (DC Bar No. #994558)                 Michael A. Burns (DC Bar No. 1026759)
 Anthony J. Dick (DC Bar No. #1015585)                HOGAN LOVELLS US LLP
 JONES DAY                                            100 International Drive, Suite 2000
 51 Louisiana Ave. NW                                 Baltimore, MD 21202
 Washington, DC, 20001-2113                           Telephone: (410) 659-2728
 Telephone: (202) 879-3939                            michael.burns@hoganlovells.com
 dtraimer@jonesday.com
 ajdick@jonesday.com                                  Kenneth Y. Choe (pro hac vice)
                                                      Jessica L. Ellsworth (DC Bar No. 484170)
 Leon F. DeJulius, Jr. (pro hac vice)                 James A. Huang (pro hac vice)
 John D. Goetz (pro hac vice)                         Michael D. Gendall (DC Bar No. 1029790)
 JONES DAY                                            Brendan C. Quinn (DC Bar No. 1616841)
 500 Grant Street, Suite 4500 Pittsburgh, PA          HOGAN LOVELLS US LLP
 15219-2514                                           555 Thirteenth Street, N.W.
 Telephone: (412) 391-3939                            Washington, D.C. 20004-1109
 lfdejulius@jonesday.com                              Telephone: (202) 637-5600



                                                  2
        Case 1:18-cv-00378-APM Document 90 Filed 05/07/21 Page 3 of 4




jdgoetz@jonesday.com                         Facsimile: (202) 637-5910
                                             ken.choe@hoganlovells.com
Attorneys for Defendant United States        jessica.ellsworth@hoganlovells.com
Conference of Catholic Bishops               james.huang@hoganlovells.com
                                             mike.gendall@hoganlovells.com
                                             brendan.quinn@hoganlovells.com

BRIAN M. BOYNTON                             Russell A. Welch (pro hac vice)
Acting Assistant Attorney General            HOGAN LOVELLS US LLP
                                             609 Main Street, Suite 4200
MICHELLE BENNETT                             Houston, TX 77002
Assistant Branch Direction                   Telephone: (713) 632-1437
                                             russell.welch@hoganlovells.com
/s/ James R. Powers
JAMES R. POWERS (TX Bar No. 24092989)        Camilla B. Taylor (pro hac vice)
JASON C. LYNCH (DC Bar No. 1016319)          LAMBDA LEGAL DEFENSE AND
U.S. DEPARTMENT OF JUSTICE,                  EDUCATION FUND, INC.
CIVIL DIVISION, FEDERAL PROGRAMS             105 West Adams, 26th Floor
BRANCH                                       Chicago, IL 60603-6208
1100 L Street, NW Washington, DC 20005       Telephone: (312) 663-4413
Telephone: (202) 353-0543                    ctaylor@lambdalegal.org
james.r.powers@usdoj.gov
                                             Richard B. Katskee (DC Bar No. 474250)
Attorneys for Federal Defendants             Kenneth D. Upton, Jr. (DC Bar No. 1658621)
                                             AMERICANS UNITED FOR SEPARATION
                                             OF CHURCH AND STATE
                                             1310 L Street, N.W., Suite 200
                                             Washington, D.C. 20005
                                             Telephone: (202) 898-2133
                                             katskee@au.org
                                             upton@au.org

                                             Attorneys for Plaintiffs




                                         3
         Case 1:18-cv-00378-APM Document 90 Filed 05/07/21 Page 4 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 ________________________________________
                                                    )
 FATMA MAROUF AND BRYN ESPLIN,                      )
 a married couple,                                  )
                                                    )
                                                    )
                                                    )
                            Plaintiffs,             )
                                                    )
                            v.                      )    Case No. 1:18-cv-378 (APM)
                                                    )
 XAVIER BECERRA, in his official capacity as        )
 Secretary of the UNITED STATES                     )
 DEPARTMENT OF HEALTH AND HUMAN                     )
 SERVICES, et al.,
                                          )
                            Defendants.   )
                                          )
 ________________________________________ )


                                     [PROPOSED] ORDER

       Upon consideration of the Parties’ May 7, 2021, Joint Status Report, and good cause

having been shown, it is hereby ORDERED that the report is ADOPTED and proceedings in

this case remain STAYED pending further order of the Court. The Parties shall submit a further

Joint Status Report no later than July 8, 2021, either proposing a revised schedule or showing

good cause for a continued stay of proceedings in this case.


Dated: ________________                             _________________________
                                                    Amit P. Mehta
                                                    United States District Judge




                                                4
